Exhibit 10.1

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

This Note and Warrant Purchase Agreement, dated as of March 29, 2018 (this
“Agreement”), is entered into by and among CohBar, Inc., a Delaware corporation
(the “Company”) and the undersigned individual, corporation, limited liability
company, partnership, trust or employee benefit plan executing this Agreement as
the investor (the “Investor”), provides as follows:

 

RECITALS

 

A. The Company currently requires funds to help finance its continued
operations.

 

B. The Investors are willing to advance funds to the Company in exchange for the
issuance to them of certain promissory notes evidencing the Company’s obligation
to repay the Investors’ loans of the advanced funds, all as provided in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1. Issuance of Notes and Warrants.

 

(a) The Notes. The Company has authorized the issuance and sale to the Investors
of the Company’s 8.0% Unsecured Promissory Notes due 2021 in the original
aggregate principal amount of up to $5,000,000 (the “Maximum Amount”). The
Promissory Notes shall be substantially in the form set forth as Exhibit
A hereto and are herein referred to individually as a “Note” and collectively as
the “Notes,” which terms shall also include any notes delivered in exchange or
replacement therefor.

 

(b) The Warrants. Concurrently with the issuance of the Notes the Company will
issue to each Investor a non-transferable warrant (each a “Warrant” and
collectively the “Warrants”) to purchase up to that number of shares of the
Company’s Common Stock as shall be equal to the aggregate original principal
amount the Note purchased by such Investor divided by $5.00. Each Warrant will
be issued in substantially the form set forth as Exhibit B hereto.

 

2. Closings. The Notes and Warrants (collectively, the “Securities”) shall be
issuable in one or more closings as follows:

 

(a) Initial Closing. The first closing of the sale and purchase of the
Securities (the “Initial Closing”) shall occur on such date, on or before March
30, 2018 (the “Initial Termination Date”), that the Company in its sole
discretion chooses (the “Initial Closing Date”).

  

 1 

 

 

(b) Second Closing. If the Company issues and sells less than the Maximum Amount
of Notes at the Initial Closing, then the Company may issue and sell in a
subsequent closing (the “Second Closing”) held no later than April 15, 2018 (the
“Second Termination Date”), additional Notes in an aggregate original principal
amount up to the Maximum Amount, less the aggregate original principal amount of
Notes issued in the Initial Closing. The issue and sale of the Notes to
Investors in the Second Closing (“Subsequent Investors”) shall take place on
such date, on or before the Second Termination Date as the Company in its sole
discretion chooses (the “Second Closing Date”). Any Subsequent Investor who
commits to purchase Notes in the Second Closing shall execute a counterpart
signature page to this Agreement and shall thereafter be bound by this Agreement
as an Investor. 

 

3. Investor Deliveries at Closing. At or prior to each Closing, each Investor
participating in such Closing will deliver to the Company:

 

(a) The purchase price for the Notes indicated on such Investor’s signature page
hereto by wire transfer to the account designated by the Company or other
delivery of immediately available funds.

 

(b) A completed and signed Investor Questionnaire (the “Investor Questionnaire”)
in the form attached hereto as Exhibit C.

 

(c) If the Investor is resident in Canada:

 

(i) a completed Canadian Accredited Investor Certificate attached hereto as
Exhibit D; (the “Canadian Accredited Investor Certificate”) and

 

(A) if the Investor is an individual described in category (j), (k) or (l) of
the Canadian Accredited Investor Certificate, a completed Form 45-106F9 - Form
for Individual Accredited Investors, attached hereto as Exhibit E;

 

(B) if the Investor or, if applicable, the Disclosed Principal, is a Designated
Corporate Placee, it either: (i) has previously filed with the TSX Venture
Exchange (the “TSXV”) a Form 4C, Corporate Placee Registration Form (which can
be found at https://www.tsx.com/resource/en/470), and represents and warrants
that there has been no change to any of the information in the Form 4C
previously filed with the Exchange up to the date of this Agreement; or (ii)
hereby delivers to the Company a duly signed and completed Form 4C for filing
with the TSXV. For purposes of this Agreement, “Designated Corporate Placee”
means a person that is not an individual and (i) is or will on Closing become an
“insider” (as such term is defined in the policies of the TSXV) of the Company;
(ii) is a member of the “Aggregate Pro Group” (as such term is defined in the
policies of the TSXV); or (iii) will hold 5% or more of the issued and
outstanding shares of Common Stock on Closing on either an undiluted or diluted
basis (calculated in accordance with the policies of the TSXV); and

 

(C) any other further documentation as required under the applicable securities
laws or stock exchange or other regulatory authority.

 

 2 

 

  

4. Company Deliveries at Closing. At each Closing the Company will issue and
deliver to each Investor participating in the applicable Closing:

 

(a) A duly executed Note in the principal amount funded by such Investor at such
Closing.

 

(b) A duly executed Warrant to purchase the number of shares of the Company’s
common stock calculated in accordance with Section 1(b) above.

 

(c) The Company shall send the Notes and accompanying Warrants to the Investors
at the addresses furnished to the Company for that purpose.

 

(d) Any Investor funds received by the Company prior to the Initial Closing Date
or the Second Closing Date, as applicable, shall be held in trust by the Company
for the benefit of the Investor until consummation of the applicable Closing;
provided, however, that if the Initial Closing or Second Closing, as applicable,
shall not have occurred on or before 5:00 PM ET on the Initial Termination Date
or the Second Termination Date, respectively, then, unless the Investor directs
otherwise, the Company shall promptly return such funds to the Investor and the
obligations of the Company and such Investor under this Agreement shall
terminate.

 

5. Representations and Warranties of the Company. The Company represents and
warrants to each Investor that:

 

(a) Due Incorporation, Qualification, etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a material adverse effect on the Company.

 

(b) Authority. The execution, delivery and performance by the Company of this
Agreement, the Notes and the Warrants (the “Transaction Documents”), and the
consummation of the transactions contemplated thereby (i) are within the power
of the Company and (ii) have been duly authorized by all necessary actions on
the part of the Company, except for corporate actions and filings necessary to
effect the issuance of securities for which the Warrants may be exercised from
time to time.

 

(c) Enforceability. Each Transaction Document executed, or to be executed, by
the Company has been, or will be, duly executed and delivered by the Company and
constitutes, or will constitute, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.

  

 3 

 

 

(d) Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not (i)
violate the Company’s Certificate of Incorporation or Bylaws (as amended, the
“Charter Documents”) or any material judgment, order, writ, decree, statute,
rule or regulation applicable to the Company; (ii) violate any provision of, or
result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound; or (iii) result in the creation or
imposition of any lien or encumbrance upon any property, asset or revenue of the
Company or the suspension, revocation, impairment, forfeiture, or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties.

 

(e) Subsidiaries. The Company does not own or control, directly or indirectly,
any interest in any corporation, partnership, limited liability company,
association or other business entity.

 

(f) Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other individual or
entity (including, without limitation, the shareholders of any entity) is
required in connection with the execution and delivery of the Transaction
Documents executed by the Company and the performance and consummation of the
transactions contemplated thereby, other than such as have been obtained and
remain in full force and effect and other than such qualifications or filings
under applicable securities laws or policies of the TSXV as may be required in
connection with the transactions contemplated by this Agreement.

 

(g) No Violation or Default. The Company is not in violation of or in default
with respect to (i) its Charter Documents or any material judgment, order, writ,
decree, statute, rule or regulation applicable to the Company; or (ii) any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound (nor is there any waiver in effect
which, if not in effect, would result in such a violation or default).

 

(h) Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of the
Company, threatened in writing against the Company at law or in equity in any
court or before any other governmental authority that if adversely determined
(i) would (alone or in the aggregate) result in a material liability; or (ii)
seeks to enjoin, either directly or indirectly, the execution, delivery or
performance by the Company of the Transaction Documents or the transactions
contemplated thereby.

  

 4 

 

 

6. Representations and Warranties of Investors. Each Investor, for that Investor
alone, represents and warrants to the Company upon the acquisition of a Note and
Warrant as follows:

 

(a) He, she or it has answered the questions contained in the Investor
Questionnaire and, as applicable, the Canadian Accredited Investor Certificate
and the Form 45-106F9 - Form for Individual Accredited Investors (collectively,
the “Canadian Exemption Certifications”), and made a part hereof to the best of
his, her or its knowledge and the answers thereto are complete and
accurate.  The Investor understands and agrees that, although such answers will
be kept strictly confidential, the Company may present such Investor
Questionnaire and, if applicable, the Canadian Exemption Certifications to such
parties as it deems advisable if called upon to establish the availability under
applicable securities laws of an exemption from registration.  The Investor
agrees to indemnify the Company, its agents, officers, directors and
shareholders, for any and all losses (including without limitation attorneys'
fees and other costs of investigating, prosecuting, or defending any litigation
claim) incurred by the Company as a result of its reliance on the
representations and warranties of the Investor made in this Agreement or any
answers contained in the Investor Questionnaire and, if applicable, the Canadian
Exemption Certifications.

 

(b) If the Investor is a corporation, limited liability company, partnership,
trust, or employee benefit plan, it is authorized to make the investment
contemplated herein, and the person signing this Agreement on behalf of such
entity has been duly authorized by such entity to do so.

 

(c) This Agreement has been duly authorized, executed and delivered by the
Investor and constitutes the Investor’s legal, valid and binding obligation
enforceable in accordance with its terms.

 

(d) The Investor is acquiring the Securities as principal for the Investor’s own
account for investment and not with a view to resale or distribution.  The
Investor understands that neither the Securities, nor the shares issuable upon
exercise of the Warrants (the “Warrant Shares”) have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “1933 Act”), or
applicable securities laws by reason of specific exemptions from the
registration provisions of the 1933 Act and applicable state securities laws
that depend upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Investor’s representations and warranties as
expressed in this Agreement and in the Investor Questionnaire.

 

(e) The Company has advised the Investor, if the Investor is a resident of
Canada, that the Company is relying on an exemption from the requirements under
applicable Canadian securities laws to provide the Investor with a prospectus
and that no prospectus has been filed by the Company with any securities
commission in Canada in connection with the sale and issuance of the Securities,
and as a consequence:

 

(i) the Investor is restricted from using most of the civil remedies available
under applicable Canadian securities laws and certain protections, rights and
remedies provided by applicable Canadian securities laws, including statutory
rights of rescission or damages, will not be available to the Investor;

 

(ii) the Investor may not receive information that would otherwise be required
to be provided to the Investor under the applicable Canadian securities laws;
and

 

(iii) the Investor is relieved from certain obligations that would otherwise
apply under the applicable Canadian securities laws.

  

 5 

 

 

(f) The Investor: (i) has been furnished, has carefully read, understands the
terms and conditions of, and the information contained in this Agreement
(including all exhibits and all amendments thereto and hereto) and (ii) has been
given the opportunity to ask questions of, and receive answers from, the Company
concerning the terms and conditions of this Agreement, the Securities, the
Company and its business.

 

(g) The Investor recognizes that (i) the purchase of the Securities involves a
high degree of risk and has taken full cognizance of and understands such risks,
(ii) that all information provided, if any, by the Company relating to its use
of proceeds, financial forecasts, and other information which is not of an
historical nature (“Forward-looking Information”), represents only the Company’s
good faith assessment of such Forward-looking Information, and is based upon
assumptions which the Company believes are reasonable, although no assurance
exists that such Forward-looking Information is accurate or will be fulfilled,
and (iii) that the Company has relied on the representations of the Investor as
set forth in this Agreement, in the Investor Questionnaire and, if applicable,
the Canadian Exemption Certificates, in determining materiality for purposes of
satisfying the disclosure obligations of the Company and in determining the
availability of exemptions from (a) registration requirements under applicable
United States federal and state securities laws; and (b) prospectus requirements
under applicable Canadian securities laws.

 

(h) The Investor is resident in the jurisdiction set out on the execution page
of the Investor Questionnaire, which such address is the Investor’s residence or
principal place of business, and such address was not obtained or used solely
for the purpose of acquiring the Securities.

 

(i) The Investor fully understands and agrees that the Investor must bear the
economic risk of the purchase of the Securities for an indefinite period of time
because, among other reasons, neither the Securities nor the Warrant Shares have
been registered under the 1933 Act, or the securities laws of any state, and
therefore cannot be sold, pledged, assigned or otherwise disposed of unless they
are subsequently registered under the 1933 Act and applicable state securities
laws or exemptions from such registration requirements are available.  The
Investor further understands and agrees that the Company will not honor any
attempt by the Investor to sell, pledge, transfer, or otherwise dispose of all
or any portion of the Notes, Warrants or Warrant Shares in the absence of an
effective registration statement under the 1933 Act and applicable state
securities laws or an unqualified opinion of counsel, satisfactory in form and
substance to the Company and its counsel, and obtained at the expense of the
Investor, that exemptions are available therefrom with respect to such attempted
disposition.

 

(j) The Investor acknowledges that the Warrants and the certificates
representing Warrant Shares will bear a legend as of the Closing Date
substantially in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS IN
ACCORDANCE WITH APPLICABLE REGISTRATION REQUIREMENTS OR AN EXEMPTION THEREFROM.
THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

  

 6 

 

 

WITHOUT PRIOR WRITTEN APPROVAL OF TSX VENTURE EXCHANGE AND COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR
FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL FOUR MONTHS FROM THE ORIGINAL ISSUE
DATE SET FORTH BELOW.

 

(k) The Investor, if a resident of Canada, acknowledges that the Warrants and
the Warrant Shares will bear a legend as of the Closing Date substantially in
the following form (and with the necessary information inserted):

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER [INSERT
THE DISTRIBUTION DATE].

 

(l) The Investor (i) can bear the risk of losing the entire investment in the
Securities; (ii) has overall commitments to other investments which are not
readily marketable that are not disproportionate to his, her or its net worth
and the investment Securities will not cause such overall commitments to become
excessive; (iii) has adequate means of providing for current needs and personal
contingencies and has no need for liquidity in the investment in the Securities;
and (iv) has sufficient knowledge and experience in financial and business
matters such that he, she or it is capable, either alone, or together with one
or more advisors, of evaluating the risks and merits of investing in the
Securities.

 

(m) The Investor has not incurred, and will not incur, directly or indirectly,
as a result of any action taken by the Investor, any liability for brokerage or
finder’s fees or agent’s commissions or any similar charges in connection with
this Agreement.

 

(n) The Investor acknowledges that he, she or it must depend entirely upon his,
her or its own personal advisors for tax advice concerning an investment in the
Company, that the Company has not provided any information on tax matters, and
that any information provided to the Investor by, or on behalf of, the Company
is not to be construed as tax advice to the Investor from the Company or counsel
to the Company.  The Investor will rely solely on his, her or its own personal
advisors and not on any statements or representations of the Company or any of
its agents and understands that the Investor (and not the Company) shall be
responsible for the Investor’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.

  

 7 

 

 

(o) The Investor understands and agrees that the Company is issuing the
Securities to him, her or it pursuant to the exemptions from federal and state
securities registration requirements under the 1933 Act. In connection
therewith, the Investor represents and warrants that the Investor qualifies as
an “accredited investor” as such term is defined under Rule 501 of the 1933 Act
(a “U.S. Accredited Investor”) and has confirmed that on the Investor
Questionnaire attached hereto as Exhibit C.  

 

(p) If a resident of Canada, the Investor also represents and warrants that the
Investor:

 

(i) qualifies as an “accredited investor” (a “Canadian Accredited Investor”) as
such term is defined in National Instrument 45-106 - Prospectus Exemptions (“NI
45-106”), and has confirmed that on the Canadian Accredited Investor Certificate
and that the Investor was not created or used solely to purchase or hold
securities as an Accredited Investor as described in paragraph (m) of the
definition of Accredited Investor set out in the Canadian Accredited Investor
Certificate; or

 

(ii) is not an individual and purchases as principal such number of Securities
having an acquisition cost to the Investor of not less than Cdn$150,000 paid in
cash at the time of Closing, such Investor also represents and warrants that the
Investor was not created, or is used, solely to purchase or hold securities in
reliance on the exemption from the prospectus requirement set out in subsection
2.10(1) of NI 45-106.

 

(iii) The Investor agrees to comply with all applicable securities laws and with
the policies of the TSX Venture Exchange concerning the purchase of, the holding
of, and the resale restrictions applicable to, the Securities and the Warrant
Shares.  The Investor recognizes that the securities laws and regulations of
certain jurisdictions, which may include the jurisdiction of which the Investor
is a resident, may impose additional requirements relating to the Investor’s
purchase of the Securities.  The Investor hereby agrees to execute and to comply
with the terms of any additions, supplements or amendments to this Agreement
which are required by the Company.

 

(q) The funds representing the aggregate purchase price in respect of the
Securities which will be advanced by the Investor to the Company hereunder will
not represent proceeds of crime for the purpose of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) (the “PCMLTF Act”) and the
Investor acknowledges that the Company may in the future be required by law to
disclose the Investor’s name and other information relating to this Agreement
and the Investor’s subscription hereunder, on a confidential basis, pursuant to
the PCMLTF Act; to the best of the Investor’s knowledge, none of the
subscription funds to be provided hereunder (i) have been or will be obtained or
derived, directly or indirectly, from or related to any activity that is deemed
illegal under the laws of Canada or the United States or any other jurisdiction,
or (ii) are being tendered on behalf of a person or entity who has not been
identified to the Investor. The Investor shall promptly notify the Company if
the Investor discovers that any such representation ceases to be true, and shall
provide the Company with appropriate information in connection therewith.

  

 8 

 

 

(r) The Investor acknowledges that no agency, stock exchange or governmental
agency, securities commission or similar regulatory authority or other entity
has reviewed or passed on or made any finding or determination as to the merits
of or made any recommendation or endorsement with respect to the Securities or
the Warrant Shares.

 

(s) The Investor acknowledges that there is no government or other insurance
covering the Securities or the Warrant Shares.

 

(t) The Investor has no knowledge of a “material fact” or “material change” (as
those terms are defined in applicable Canadian securities laws or under the 1933
Act, as applicable) in the affairs of the Company that has not been generally
disclosed to the public, save knowledge of this particular transaction.

 

(u) The Investor’s decision to tender this offer and purchase the Securities has
not been made as a result of any verbal or written representation as to fact or
otherwise made by or on behalf of the Company or any other person and is based
entirely upon this Agreement and currently available public information
concerning the Company.

 

(v) The Investor acknowledges and understands that the expiry date of the
Warrants may be accelerated in certain circumstances as set out in the
certificate representing the Warrants, including in connection with an early
prepayment of the Notes.

 

(w) The representations and warranties made in this Agreement, the Investor
Questionnaire and, if applicable, the Canadian Exemption Certifications, as well
as all other information that the Investor has provided to the Company, either
directly or indirectly, concerning the Investor’s financial position and
knowledge of financial and business matters, is correct and complete as of the
date hereof, and if there should be any material change in such information
prior to the issuance to Investor of the Shares, Investor will immediately
notify the Company.

 

7. Conditions to Closing of the Investors. Each Investor’s obligations at the
applicable Closing are subject to the fulfillment, on or prior to the Initial
Closing Date or the Second Closing Date, as applicable, of all of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties made by
the Company in Section 5 hereof shall have been true and correct when made, and
shall be true and correct on the applicable Closing Date.

 

(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the applicable Closing Date with the TSXV and with
certain federal and state securities commissions, the Company shall have
obtained all governmental and stock exchange approvals required in connection
with the lawful sale and issuance of the Notes and Warrants.

 

(c) Legal Requirements. At the applicable Closing, the sale and issuance by the
Company, and the purchase by the Investors, of the Notes and Warrants shall be
legally permitted by all laws and regulations to which the Investors or the
Company are subject.

  

 9 

 

 

(d) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the applicable Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Investors.

 

(e) Transaction Documents. The Company shall have duly executed and delivered to
the Investor the following documents:

 

(i) This Agreement; and

 

(ii) The Note and Warrant to be issued to such Investor at the applicable
Closing.

 

8. Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Notes and Warrants at the Closing is subject to the fulfillment, on
or prior to the applicable Closing Date, of the following conditions, any of
which may be waived in whole or in part by the Company:

 

(a) Representations and Warranties. The representations and warranties made by
the applicable Investors in Section 6 hereof shall be true and correct when
made, and shall be true and correct on the applicable Closing Date.

 

(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the
Securities.

 

(c) TSXV Approval. The Company shall have received conditional approval for the
issuance and sale of the Securities from the TSXV.

 

(d) Purchase Price. Each Investor shall have delivered to the Company the
Purchase Price in respect of the Note and Warrant being purchased by such
Investor.

 

9. Registration. The Company covenants to use its commercially reasonable
efforts to file and have declared effective by the Securities and Exchange
Commission (the “SEC”) a registration statement on Form S-3 registering the
resale in the United States by the Investors of the Warrant Shares within 120
days after the Closing. Investors who are residents of Canada acknowledge that
such Warrant Shares will be subject to a hold period in Canada expiring on the
date 4 months and a day after the applicable Closing Date under applicable
Canadian securities laws, regardless of whether or not the Company has an
effective registration statement covering the resale of such Warrant Shares in
the United States.

  

 10 

 

 

10. Miscellaneous.

 

(a) Personal Information.  If the Investor is a resident of a jurisdiction of
Canada and is an individual, the Investor authorizes the indirect collection of
the Personal Information by the securities regulatory authority or regulator
(each as defined in National Instrument 14-101 - Definitions) and confirms that
the Investor has been notified by the Company: (a) that the Company will be
delivering the Personal Information to the securities regulatory authority or
regulator; (b) that the Personal Information is being collected by the
securities regulatory authority or regulator under the authority granted in
applicable securities laws; (c) that the Personal Information is being collected
for the purposes of the administration and enforcement of applicable securities
laws; and (d) that the title, business address and business telephone number of
the public official who can answer questions about the securities regulatory
authority’s or regulator’s indirect collection of the Personal Information is as
set out in Exhibit F.

 

(b) Applicable Law; Venue.  This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware without reference to the
choice of law principles of any jurisdiction. THE INVESTOR IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF DELAWARE AND OF THE UNITED STATES LOCATED IN THE STATE OF DELAWARE, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE
OFFERING AND AGREES NOT TO COMMENCE ANY SUIT, ACTION, OR PROCEEDING RELATING
THERETO EXCEPT IN SUCH COURTS.

 

(c) Binding Effect.  Except as otherwise provided herein, this Agreement shall
be binding upon and inure to the benefit of the parties and their respective
heirs, executors, administrators, successors, legal representatives and assigns.

 

(d) Notice.  All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given three business days after the date mailed
when mailed by registered or certified mail, postage prepaid, or the next
business day if sent by special courier such as FedEx (except that notice of
change of address shall be deemed given only when received), to the address
shown on the Company's records, in the case of the Investor, and of the
Company’s registered office, in the case of the Company, or to such other names
or addresses as the Company or the Investor, as the case may be, shall designate
by notice to the other party in the manner specified in this Section.

 

(e) Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provisions or applications of this Agreement that can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable the invalid or unenforceable provision in any
other jurisdiction or under any other circumstance.

 

(f) Entire Agreement.  This Agreement, and the Securities purchased hereunder,
constitute the entire agreement by and between the parties pertaining to the
subject matter hereof and supersede all prior and contemporaneous understandings
of the parties.  

 

(g) Counterparts.  This Agreement may be executed in any number of counterparts,
and any party hereto may execute such counterpart, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute one and the same instrument.  This Agreement shall
become binding when either this Agreement or two or more counterparts hereto
shall have been executed and delivered by the parties hereto

  

 11 

 

 

(h) Variation in Pronouns.  All pronouns shall be deemed to refer to masculine,
feminine, neuter, singular, or plural, as the identity of the person or persons
may require.

 

(i) Counsel.  This Agreement and all other agreements related to the issue and
sale of the Notes and Warrants (the “Offering Agreements”) have been prepared by
Garvey Schubert Barer, P.C., as counsel solely to the Company (“Counsel”), after
full disclosure of its representation of the Company and with the consent and
direction of the Company and the Investor.  The Investor has reviewed the
contents of the Offering Agreements and fully understands their terms.  The
Investor acknowledges that he, she or it is fully aware of his, her or its right
to the advice of counsel independent from that of the Company, that Counsel has
advised the Investor of such right and disclosed to the Investor the risks in
not seeking such independent advice, and that he, she or it understands the
potentially adverse interests of the parties with respect to the Offering
Agreements.  The Investor further acknowledges that no representations have been
made with respect to the tax or other consequences of the Offering Agreements to
the Investor and that he, she or it has been advised of the importance of
seeking independent counsel with respect to such consequences.  By executing
this Agreement, the Investor represents that he, she or it has, after being
advised of the potential conflicts between the Investor and the Company with
respect to the future consequences of the Offering Agreements, either consulted
independent legal counsel or elected, notwithstanding the advisability of
seeking such independent legal counsel, not to consult such independent legal
counsel.

  

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

  

 12 

 

 

SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, this Note and Warrant Purchase Agreement has been duly
executed by the duly authorized officer of the Company and the undersigned
Investor or its duly authorized signatory, as the case may be, as of the date
first written beneath the signature of such officer of the Company below.

  

Subscription   Signature       Principal Amount of Notes:     $
____________________________________________       (Print or type name of the
Investor exactly as securities should be registered) Social Security or    
Federal Tax Identification No.:         By:           (Signature)       Typed or
printed name and address of the Investor:               (Name of above
signatory)             E-mail address:         (Title, if applicable)   Consent
to receive notices by e-mail:   (Additional Signature, if applicable, e.g.,
joint tenants)       Yes ¨ No ¨       (Name of additional signatory)

  

IMPORTANT NOTE:

 

ALL INVESTORS MUST ALSO COMPLETE THE INVESTOR QUESTIONNAIRE ATTACHED AS EXHIBIT
C. Additionally, INVESTORS RESIDENT IN CANADA MUST COMPLETE THE CANADIAN
ACCREDITED INVESTOR CERTIFICATE ATTACHED AS EXHIBIT D AND, IF APPLICABLE, THE
FORM FOR INDIVIDUAL ACCREDITED INVESTORS ATTACHED AS
EXHIBIT E.

 

  

 

 

 

 IN WITNESS WHEREOF, CohBar, Inc. hereby accepts the above subscription, as of
the date set forth below:

 

COHBAR, INC.       By:     Name:  Jeffrey Biunno   Title: Chief Financial
Officer       Date:    

  

 

 

 

Exhibit A

 

FORM OF NOTE

 

[intentionally omitted]

  

 

 

 

Exhibit B

 

FORM OF WARRANT

 

[intentionally omitted]

  

 

 

 

EXHIBIT C

 

INVESTOR QUESTIONNAIRE

 

The information contained herein is being furnished to CohBar, Inc., a Delaware
corporation (the “Company”), in order for the Company to determine whether the
undersigned’s subscription for the promissory notes (the “Notes”) and common
stock purchase warrants (the “Warrants” and together with the Notes, the
“Securities”) of the Company may be accepted pursuant to Section 4(2) of the
Securities Act of 1933, as amended (the “1933 Act”) and/or Rule 506 of
Regulation D promulgated thereunder (“Regulation D”). The Securities are being
offered without registration under the 1933 Act or the securities laws of any
state or any other jurisdiction. Under the 1933 Act and/or certain state
securities laws, the Company may be required to determine that an individual, an
investing entity and/or each individual equity owner of an investing entity
meets certain suitability requirements before selling the Securities to such
individual or entity.

 

The undersigned Investor understands that: (i) the Company will rely upon the
following information; (ii) the Securities and the Common Stock issuable upon
conversion and exercise of the Warrants (the “Warrant Shares”) will not be
registered under the 1933 Act in reliance upon the exemptions from registration
provided by Section 4(2) of the 1933 Act and/or Rule 506 of Regulation D
(although the Company has agreed to use its commercially reasonable efforts to
register the resale of the Warrant Shares); (iii) this Confidential Investor
Questionnaire is not an offer to sell or a solicitation of any offer to buy or
sell the Securities or any other securities to the undersigned; and (iv) no
subscription for any of the Securities will be accepted unless the Subscriber is
an Accredited Investor.

 

Your answers will be kept strictly confidential. However, by signing this
Questionnaire, you agree that the Company may present this Questionnaire to such
parties as it deems appropriate if called upon to establish the Company’s
entitlement to an exemption under the 1933 Act or any applicable state
securities laws. 

 

PLEASE ANSWER ALL QUESTIONS

 

If the appropriate answer is “None” or “Not Applicable”, so state. Attach
additional sheets if necessary to complete your answers to any item. The
undersigned makes the following representations and warranties:

 

1.

Name:
_______________________________________________________________________________________

 

Name of spouse or additional
purchaser:_____________________________________________________________

 

If an Entity, type of Entity (e.g. Corporation, LLC, Partnership, Trust, etc.)
and State of Organization:

 

________________________________________________________________
State:_______________________

 

Date of Birth or Date of
Trust:_____________________________________________________________________

  

 

 

 

2.

Home address or, if other than an individual, principal office
address:____________________________________

 

Telephone
number:_________________________________________________________________________

 

Social Security
Number:______________________________________________________________________

 

Tax Identification
Number:____________________________________________________________________

 

3.The undersigned is an accredited investor (as defined in Rule 501(a) of
Regulation D) because the undersigned is (check each appropriate description):

 

_________a natural person whose individual net worth, or joint net worth with
that person's spouse, at the time of purchase exceeds $1,000,000, excluding the
value of the primary residence of such natural person, calculated by subtracting
from the estimated fair

 

value of the property the amount of debt secured by the property, up to the
estimated fair market value of the property;

 

_________a natural person who had individual income exceeding $200,000 in each
of the two most recent years or joint income with that person’s spouse exceeding
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.

 

_________a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended.

 

_________an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, not formed for the specific purpose of acquiring the
Securities, with total assets exceeding $5,000,000.

 

_________a corporation, Massachusetts or similar business trust or partnership,
not formed for the specific purpose of acquiring the Securities, with total
assets exceeding $5,000,000.

 

_________a trust, not formed for the specific purpose of acquiring the
Securities, with total assets exceeding $5,000,000 and whose purchase is
directed by a “sophisticated person,” as defined in Rule 506(b)(2)(ii) of
Regulation D.

 

(For the purposes of this questionnaire, a “sophisticated person” means any
person who has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of the prospective
investment.)

  

 

 

 

_________an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, as amended, and (i) investment decisions for such
plan are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is a bank, savings and loan association, insurance company or registered
investment adviser or (ii) such plan has total assets exceeding $5,000,000 or
(iii) if a self directed plan, investment decisions are made solely by
accredited investors.

 

_________an entity in which all of the equity owners are accredited investors.

 

_________a member of the Board of Directors or an executive officer of the
Company.

 

_________a bank as defined in Section 3(a)(2) of the 1933 Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the 1933 Act, whether acting in its individual or fiduciary capacity.

 

_________an insurance company as defined in Section 2(13) of the 1933 Act.

 

_________an investment company registered under the Investment Company Act of
1940, as amended (the “ICA”).

 

_________a business development company as defined in Section 2(a)(48) of the
ICA.

 

_________a Small Business Investment Company licensed by the Small Business
Administration under Section 301(c) of the Small Business Investment Act of
1958, as amended.

 

_________a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 

_________a plan which has total assets in excess of $5,000,000 and which is
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees.

 

_________a revocable trust which may be amended or revoked at any time by the
grantors thereof, and all such grantors are Accredited Investors.

 

_________an Accredited Investor for the following reasons (describe reasons, if
not previously provided):

  

 

 

 

4.The undersigned, if a resident of Canada, is one or more of the following:

(complete only if resident of Canada, check each appropriate description):

 

  _________

(a)  purchasing the Securities as principal and is an “Accredited Investor”
within the meaning of National Instrument 45-106 entitled “Prospectus
Exemptions” (“NI 45-106”);

(Important Note: You must also complete the Canadian Accredited Investor
Certificate attached as Exhibit D and, if applicable, the Canadian Individual
Accredited Investor Form at Exhibit E).

 

  ________ (b)  a non-individual purchasing as principal such number of
Securities having an acquisition cost to the Investor of not less than
Cdn$150,000 paid in cash at the time of Closing; or

 

  _________ (c)  purchasing the Securities as principal and is (check the
appropriate box below)

 

  ☐ (i) a director, executive officer or control person of the Company (as such
terms are defined in NI 45-106) or of an affiliate of the Company; or          
☐ (ii) a spouse (as such term is defined in NI 45-106), parent, grandparent,
brother, sister, child or grandchild of _________________ [insert name], a
person referred to in (i) above; or           ☐ (iii) a parent, grandparent,
brother, sister, child or grandchild of _________________ [insert name], the
spouse of a person referred to in (i) above; or           ☐ (iv) a close
personal friend of _________________ [insert name], a person referred to in (i)
above; or           ☐ (v) a close business associate of _________________
[insert name], a person referred to in (i) above; or           ☐ (vi) a founder
of the Company or a spouse, parent, grandparent, brother, sister, child,
grandchild, close personal friend or close business associate of
_________________ [insert name], a founder of the Company; or           ☐ (vii)
a parent, grandparent, brother, sister, child or grandchild of _________________
[insert name], the spouse of a founder of the Company; or           ☐ (viii) a
person of which a majority of the voting securities are beneficially owned by,
or a majority of the directors are, persons described in (i) to (vii) above; or
          ☐ (ix)

a trust or estate of which all the beneficiaries or a majority of the trustees
or executors are persons described in (i) to (vii) above.

(Important Note: If you are purchasing Securities under paragraph 4(c) and are a
resident of Ontario or Saskatchewan you must also complete a risk
acknowledgement form in Form 45-106F12 or 45-106F5, respectively. Please contact
the Company for a copy of these forms).

 

5.If the undersigned, is a resident of Canada, check the following, if
applicable (complete only if resident of Canada):

 

  _________ the undersigned is a registrant pursuant to applicable Canadian
securities laws; and/or

 

  ________ the undersigned is an insider of the Company pursuant to applicable
Canadian securities laws.

  

 

 

 

SIGNATURE PAGE TO INVESTOR QUESTIONNAIRE

 

The undersigned represents and warrants to the Company that foregoing responses
are complete and accurate. The undersigned will provide such further information
as may be requested by the Company to verify the foregoing. The undersigned will
notify the Company in writing regarding any material change in its responses
prior to the Closing of the purchase of Securities by the undersigned. Absent
such notification, the issuance of the Securities shall be deemed to be an
automatic affirmation by the undersigned of the truth and accuracy or the
statements and information set forth above.

 

Date: _________________

    

      (Exact name of Investor)       By:      (Signature)           (Name of
above signatory)           (Title, if applicable)           (Additional
Signature, if applicable, e.g., joint tenants)           (Name of Additional
Signatory)

  

 

 

 

EXHIBIT D

  

CANADIAN ACCREDITED INVESTOR CERTIFICATE

 

TO BE COMPLETED ONLY IF THE INVESTOR IS RESIDENT IN CANADA

 

TO: CohBar, Inc.  (the “Company”)

 

In connection with the issuance by the Company of common stock and warrants to
the undersigned, the undersigned hereby represents, warrants and certifies to
the Company that:

 

1. the undersigned is an “Accredited Investor” as defined in NI 45-106 or
section 73.3 of the Securities Act (Ontario), on the basis that the undersigned
fits within the category of Accredited Investor which the undersigned has
indicated below; and 2. the undersigned was not created and is not being used
solely to purchase or hold securities as an Accredited Investor described in
paragraph (m) below.

 

The undersigned has indicated below the categories which the undersigned
satisfies in order to qualify as an “Accredited Investor” [Please initial or
place a checkmark above the line to the left of each applicable item, complete
the relevant information, if applicable, and sign this certificate].

  

_____ (a) a Schedule I, II or III bank, or a Canadian financial institution    
_____ (b) the Business Development Bank of Canada     _____ (c) a subsidiary of
any person referred to in paragraph (a) or (b), if the person owns all of the
voting securities of the subsidiary, except the voting securities required by
law to be owned by directors of that subsidiary     _____ (d) a person
registered under the securities legislation of a jurisdiction of Canada as an
adviser or dealer     _____ (e) an individual registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d)     _____ (e.1) an individual formerly registered under the
securities legislation of a jurisdiction of Canada, other than an individual
formerly registered solely as a representative of a limited market dealer under
one or both of the Securities Act (Ontario) or the Securities Act (Newfoundland
and Labrador)     _____ (f) the Government of Canada or a jurisdiction of
Canada, or any crown corporation, agency or wholly owned entity of the
Government of Canada or a jurisdiction of Canada     _____ (g) a municipality,
public board or commission in Canada and a metropolitan community, school board,
the Comité de gestion de la taxe scolaire de l’île de Montréal or an
intermunicipal management board in Québec     _____ (h) any national, federal,
state, provincial, territorial or municipal government of or in any foreign
jurisdiction, or any agency of that government     _____ (i) a pension fund that
is regulated by either the Office of the Superintendent of Financial
Institutions (Canada) or a pension commission or similar regulatory authority of
a jurisdiction of Canada

 

{Note: If you are an accredited investor described in paragraphs (j), (k) or (l)
below you must also deliver a completed Form 45-106F9 –Form for Individual
Accredited Investors (Exhibit D).}

 

_____ (j) an individual who, either alone or with a spouse, beneficially owns
financial assets having an aggregate realizable value that, before taxes but net
of any related liabilities, exceeds Cdn$1,000,000

 

{Note: Financial assets include cash and securities, but do not include a
personal residence – see the definition of “financial assets” later in this
certificate. Financial assets are generally liquid or relatively easy to
liquidate. You must subtract any liabilities related to your financial assets to
calculate your net financial assets—see the definition of “related liabilities”.
Financial assets held in a group RRSP under which you do not have the ability to
acquire the financial assets and deal with them directly are not considered to
be beneficially owned by you.

 

_____ (j.1) an individual who beneficially owns financial assets having an
aggregate realizable value that, before taxes but net of any related
liabilities, exceeds Cdn$5,000,000

 

{Note: The financial assets of your spouse (including financial assets in a
spousal RRSP) cannot be included in the calculation of net financial assets
under this paragraph (j.1).}

 

_____ (k) an individual whose net income before taxes exceeded Cdn$200,000 in
each of the two most recent calendar years or whose net income before taxes
combined with that of a spouse exceeded Cdn$300,000 in each of the two most
recent calendar years and who, in either case, reasonably expects to exceed that
net income level in the current calendar year

  

 

 

 

_____ (l) an individual who, either alone or with a spouse, has net assets of at
least Cdn$5,000,000

 

{Note: To calculate net assets, take the value of your total assets (which may
include a personal residence) and subtract your total liabilities (which may
include a mortgage). The value attributed to assets should reasonably reflect
their estimated fair value. Income tax should be considered a liability if the
obligation to pay it is outstanding at the time of the subscription.}

  

_____ (m) a person, other than an individual or investment fund, that has net
assets of at least Cdn$5,000,000 as shown on its most recently prepared
financial statements     _____ (n) an investment fund that distributes or has
distributed its securities only to:

 

  (i) a person that is or was an accredited investor at the time of the
distribution;         (ii) a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 (Minimum amount investment), or 2.19
(Additional investment in investment funds) of NI 45-106; or         (iii) a
person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 (Investment fund reinvestment) of NI 45-106

  

_____ (o) an investment fund that distributes or has distributed securities
under a prospectus in a jurisdiction of Canada for which the regulator or, in
Québec, the securities regulatory authority, has issued a receipt     _____ (p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be     _____ (q) a person acting on behalf of a
fully managed account managed by that person, if that person is registered or
authorized to carry on business as an adviser or the equivalent under the
securities legislation of a jurisdiction of Canada or a foreign jurisdiction    
_____ (r) a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded     _____ (s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function

  

_____ (t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors

 

{Note: If you have initialed this paragraph (t), name each owner of an interest,
and indicate the category of accredited investor into which that person fits (by
reference to the paragraph numbers in this Exhibit D). If a person named below
is a director required by law to own a voting security, and that person is not
an accredited investor, indicate “director” under Category.}

 

Name:___________________ Category: __________________

 

_____ (u) a trust established by an accredited investor for the benefit of the
accredited investor’s family members of which a majority of the trustees are
accredited investors and all of the beneficiaries are the accredited investor’s
spouse, a former spouse of the accredited investor or a parent, grandparent,
brother, sister, child or grandchild of that accredited investor, of that
accredited investor’s spouse or of that accredited investor’s former spouse

 

{Note: If you have initialed this paragraph (u), name the person who established
the trust and each trustee, and indicate the category of accredited investor
into which that person fits (by reference to the paragraph numbers in this
Exhibit D). If a person named below is not an accredited investor, indicate
“N/A” under Category.}

 

Person who established trust: ___________ Category: _________

 

Trustee(s): ___________________________________________ 

 

_____ (v) an investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser     _____ (w)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor

 

[Signature Page Follows]

 

 

 

 

SIGNATURE PAGE TO CANADIAN ACCREDITED INVESTOR CERTIFICATE

 

The undersigned represents and warrants to the Company that foregoing responses
are complete and accurate. The undersigned will provide such further information
as may be requested by the Company to verify the foregoing. The undersigned will
notify the Company in writing regarding any material change in its responses
prior to the Closing of the purchase of Securities by the undersigned. Absent
such notification, the issuance of the Securities shall be deemed to be an
automatic affirmation by the undersigned of the truth and accuracy or the
statements and information set forth above.

 

Date: _________________

   

      (Exact name of Investor)       By:      (Signature)           (Name of
above signatory)           (Title, if applicable)           (Additional
Signature, if applicable, e.g., joint tenants)           (Name of Additional
Signatory)

   

 

 

 

Appendix to Canadian Accredited Investor Certificate – Definitions

 

As used in this certificate, the following terms have the following meanings.

 

“Canadian financial institution” means:

 

(a) an association governed by the Cooperative Credit Associations Act (Canada)
or a central cooperative credit society for which an order has been made under
section 473(1) of that Act; and (b) in Ontario, also means a loan corporation,
trust company, trust corporation, insurance company, treasury branch, credit
union, caisse populaire, financial services cooperative or credit union league
or federation that is authorized by a statute of Canada or Ontario to carry on
business in Canada or Ontario, as the case may be; and (c) outside of Ontario,
also means a loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative, or league that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada.

“eligibility adviser” means:

 

(a) a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed; and (b) in
Manitoba, also means a lawyer who is a practicing member in good standing with a
law society of a jurisdiction of Canada or a public accountant who is a member
in good standing of an institute or association of chartered accountants,
certified general accountants or certified management accountants in a
jurisdiction of Canada provided that the lawyer or public accountant must not:  
(i) have a professional, business or personal relationship with the issuer, or
any of its directors, executive officers, founders or control persons; and  
(ii) have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months.

“executive officer” means, for an issuer, an individual who is:

 

(a) a chair, vice-chair or president;     (b) a vice-president in charge of a
principal business unit, division or function including sales, finance or
production; or     (c) performing a policy-making function in respect of the
issuer.

 

“financial assets” means:

 

(a) cash;

 

(b) securities; or     (c) a contract of insurance, a deposit or an evidence of
a deposit that is not a security for the purposes of securities legislation.

 

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada.

 

“founder” means, in respect of an issuer, a person who:

 

(a) acting alone, in conjunction, or in concert with one or more persons,
directly or indirectly, takes the initiative in founding, organizing or
substantially reorganizing the business of the issuer; and     (b) at the time
of the distribution or trade is actively involved in the business of the issuer.

 

“investment fund” has the same meaning as in National Instrument 81-106 —
Investment Fund Continuous Disclosure and means a mutual fund or a
non-redeemable investment fund.

 

“jurisdiction of Canada” means a province or territory of Canada.

  

 

 

 

“non-redeemable investment fund” means an issuer:

 

(a) whose primary purpose is to invest money provided by its securityholders;  
  (b) that does not invest:

 

  (i) for the purpose of exercising or seeking to exercise control of an issuer,
other than an issuer that is a mutual fund or a non-redeemable investment fund;
or           (ii) for the purpose of being actively involved in the management
of any issuer in which it invests, other than an issuer that is a mutual fund or
a non-redeemable investment fund; and  

 

(c) that is not a mutual fund.

 

“person” includes:

 

(a) an individual;     (b) a corporation;     (c) a partnership, trust, fund and
an association, syndicate, organization or other organized group of persons,
whether incorporated or not; and     (d) an individual or other person in that
person’s capacity as a trustee, executor, administrator or personal or other
legal representative.

 

“related liabilities” means:

 

(a) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets; or     (b) liabilities that are secured by
financial assets.

 

“spouse” means an individual who:

 

(a) is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual;     (b) is
living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or     (c) in
Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

 

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

  

 

 

 

EXHIBIT E

 

FORM 45-106F9

 

FORM FOR INDIVIDUAL CANADIAN ACCREDITED INVESTORS

 

THIS EXHIBIT E MUST BE COMPLETED IF THE INVESTOR IS AN INDIVIDUAL RESIDENT OF
CANADA DESCRIBED IN CATEGORY (j), (k) OR (l) OF THE CANADIAN ACCREDITED INVESTOR
CERTIFICATE.

 

WARNING!

 

This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.

 

SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER 1. About your
investment Type of securities:  Notes and Warrants Issuer:  CohBar, Inc.
Purchased from: CohBar, Inc. SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER 2.
Risk acknowledgement This investment is risky. Initial that you understand that:
Your initials Risk of loss – You could lose your entire investment of
$_____________________. (Instruction: Insert the total dollar amount of the
investment.)   Liquidity risk – You may not be able to sell your investment
quickly – or at all.   Lack of Information – You may receive little or no
information about your investment.   Lack of advice – You will not receive
advice from the salesperson about whether this investment is suitable for you
unless the salesperson is registered. The salesperson is the person who meets
with, or provides information to, you about making this investment. To check
whether the salesperson is registered, go to www.aretheyregistered.ca.   3.
Accredited investor status You must meet at least one of the following criteria
to be able to make this investment. Initial the statement that applies to you.
(You may initial more than one statement.) The person identified in section 6 is
responsible for ensuring that you meet the definition of accredited investor.
That person, or the salesperson identified in section 5, can help you if you
have questions about whether you meet these criteria. Your initials •Your net
income before taxes was more than Cdn$200,000 in each of the 2 most recent
calendar years, and you expect it to be more than Cdn$200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)   •Your net income before taxes combined with your spouse’s
was more than Cdn$300,000 in each of the 2 most recent calendar years, and you
expect your combined net income before taxes to be more than Cdn$300,000 in the
current calendar year.   •Either alone or with your spouse, you own more than
Cdn$1 million in cash and securities, after subtracting any debt related to the
cash and securities.   •Either alone or with your spouse, you have net assets
worth more than Cdn$5 million. (Your net assets are your total assets (including
real estate) minus your total debt.)   4. Your name and signature By signing
this form, you confirm that you have read this form and you understand the risks
of making this investment as identified in this form. First and last name
(please print): Signature: Date: SECTION 5 TO BE COMPLETED BY THE SALESPERSON 5.
Salesperson information (Instruction: The salesperson is the person who meets
with, or provides information to, the purchaser with respect to making this
investment. That could include a representative of the issuer or selling
security holder, a registrant or a person who is exempt from the registration
requirement.) First and last name of salesperson (please print): Telephone:
Email: Name of firm (if registered): SECTION 6 TO BE COMPLETED BY THE ISSUER OR
SELLING SECURITY HOLDER 6. For more information about this investment

 

CohBar, Inc.

Attn: Jeffrey Biunno, Chief Financial Officer

1455 Adams Drive, Suite 2050

Menlo Park, CA 94025
Phone: (650) 446-7888, Ext. 109

 

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.

 

(The Investor should keep one copy of this form (signed by the Investor) for the
Investor’s records.)

  

 

 

 

EXHIBIT F
CONTACT INFORMATION

 

Alberta Securities Commission
Suite 600, 250—5th Street SW
Calgary, Alberta  T2P 0R4
Telephone: (403) 297-6454
Toll free in Canada: 1-877-355-0585
Facsimile: (403) 297-2082 British Columbia Securities Commission
P.O. Box 10142, Pacific Centre
701 West Georgia Street
Vancouver, British Columbia  V7Y 1L2
Inquiries: (604) 899-6854
Toll free in Canada: 1-800-373-6393
Facsimile: (604) 899-6581
Email: inquiries@bcsc.bc.ca The Manitoba Securities Commission
500-400 St. Mary Avenue
Winnipeg, Manitoba  R3C 4K5
Telephone: (204) 945-2548
Toll free in Manitoba: 1-800-655-5244
Facsimile: (204) 945-0330 Financial and Consumer Services Commission (New
Brunswick)
85 Charlotte Street, Suite 300
Saint John, New Brunswick  E2L 2J2
Telephone: (506) 658-3060
Toll free in Canada: 1-866-933-2222
Facsimile: (506) 658-3059
Email: info@fcnb.ca Government of Newfoundland and Labrador
Financial Services Regulation Division
P.O. Box 8700
Confederation Building
2nd Floor, West Block
Prince Philip Drive
St. John’s, Newfoundland and Labrador A1B 4J6
Attention: Director of Securities
Telephone: (709) 729-4189
Facsimile: (709) 729-6187 Government of the Northwest Territories
Office of the Superintendent of Securities
P.O. Box 1320
Yellowknife, Northwest Territories  X1A 2L9
Attention: Deputy Superintendent, Legal & Enforcement
Telephone: (867) 920-8984
Facsimile: (867) 873-0243 Nova Scotia Securities Commission
Suite 400, 5251 Duke Street
Duke Tower
P.O. Box 458
Halifax, Nova Scotia  B3J 2P8
Telephone: (902) 424-7768
Facsimile: (902) 424-4625 Government of Nunavut
Department of Justice
Legal Registries Division
P.O. Box 1000, Station 570
1st Floor, Brown Building
Iqaluit, Nunavut  X0A 0H0
Telephone: (867) 975-6590
Facsimile: (867) 975-6594 Ontario Securities Commission
20 Queen Street West, 22nd Floor
Toronto, Ontario  M5H 3S8
Telephone: (416) 593-8314
Toll free in Canada: 1-877-785-1555
Facsimile: (416) 593-8122
Email: exemptmarketfilings@osc.gov.on.ca
Public official contact regarding indirect collection of information: Inquiries
Officer Prince Edward Island Securities Office
95 Rochford Street, 4th Floor Shaw Building
P.O. Box 2000
Charlottetown, Prince Edward Island  C1A 7N8
Telephone: (902) 368-4569
Facsimile: (902) 368-5283 Autorité des marchés financiers
800, Square Victoria, 22e étage
C.P. 246, Tour de la Bourse
Montréal, Québec  H4Z 1G3
Telephone: (514) 395-0337 or 1-877-525-0337
Facsimile: (514) 864-6381 (For privacy requests only)
Email: financementdessocietes@lautorite.qc.ca
(For corporate finance issuers);
fonds_dinvestissement@lautorite.qc.ca (for investment fund issuers) Financial
and Consumer Affairs Authority of Saskatchewan
Suite 601—1919 Saskatchewan Drive
Regina, Saskatchewan  S4P 4H2
Telephone: (306) 787-5879
Facsimile: (306) 787-5899 Government of Yukon
Department of Community Services
Law Centre, 3rd Floor
2130 Second Avenue
Whitehorse, Yukon  Y1A 5H6
Telephone: (867) 667-5314
Facsimile: (867) 393-6251  

 

 



 

